SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1228
CAF 13-00874
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF SCOTT M. FANCHER, PETITIONER,

                     V                             MEMORANDUM AND ORDER

MARY L. KESSLER, RESPONDENT-RESPONDENT.
---------------------------------------------
SCOTT A. OTIS, ATTORNEY FOR THE CHILDREN,
APPELLANT.
(APPEAL NO. 3.)


SCOTT A. OTIS, WATERTOWN, APPELLANT PRO SE.

SCOTT M. FANCHER, PETITIONER PRO SE.

MARY L. KESSLER, RESPONDENT-RESPONDENT PRO SE.


     Appeal from an order of the Family Court, Jefferson County (Peter
A. Schwerzmann, A.J.), entered September 10, 2012 in a proceeding
pursuant to Family Court Act article 6. The order dismissed the
petition for violation of an order of custody.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Kessler v Fancher ([appeal No. 2]
___ AD3d ___ [Dec. 27, 2013]).




Entered:   December 27, 2013                     Frances E. Cafarell
                                                 Clerk of the Court